                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 FRANKIE GONZALEZ,                  HONORABLE JEROME B. SIMANDLE

                 Petitioner,
                                            Civil Action
      v.                                 No. 17-4238 (JBS)

 J. BALTAZAR,                         [Crim. No. 96-114 (JBS)]

                 Respondent.
                                         MEMORANDUM OPINION


SIMANDLE, District Judge:

     Petitioner Frankie Gonzalez (“Gonzalez” or “Petitioner”)

was convicted on November 7, 1996 of conspiracy to violate the

RICO Act in violation of 18 U.S.C. § 1962(d) and conspiracy to

distribute heroin in violation of 21 U.S.C. § 846. On March 18,

1997, the Honorable Maryanne T. Barry, then of the U.S. District

Court for the District of New Jersey, sentenced Gonzalez to two

concurrent life terms imprisonment. Gonzalez seeks to vacate,

set aside, and correct his sentence pursuant to 28 U.S.C. §

2255, asserting that he is “actually innocent” of his 18 U.S.C.

§ 1962(d) RICO Conspiracy and 21 U.S.C. § 846 convictions in

light of the U.S. Supreme Court cases of Rosemond v. United

States, 134 S. Ct. 1240 (2014) and Montgomery v. Louisiana, 136

S. Ct. 718 (2016).

     Pending before the Court are Respondent J. Baltazar’s

(“Respondent”) motion to dismiss the § 2255 petition [Docket
Item 21] and Gonzalez’s motion to transfer the § 2255 petition

to the U.S. District Court for the Western District of

Louisiana, where he is presently confined. [Docket Item 27.] For

the reasons explained below, the Court will grant Respondent’s

motion to dismiss and deny Gonzalez’s motion to transfer as

moot. The Court finds as follows:

     1.   Factual and Procedural Background. Following a four-

week trial, on November 7, 1996, a jury found Gonzalez guilty of

conspiracy to violate the RICO Act in violation of 18 U.S.C. §

1962(d) and conspiracy to distribute heroin in violation of 21

U.S.C. § 846. See United States v. Gonzalez, No. 96-cr-114-3

(D.N.J.). On March 18, 1997, Judge Barry sentenced Gonzalez to

two concurrent life terms for the following reasons: “At the top

level of a major heroin distribution organization since its

inception in 1992. An organization which employed guns and

violence and had a government informant murdered. A plan which

defendant knew. Defendant participated in all aspects of the

organization and, for a significant period of time, was its

organizer and leader.” United States v. Gonzalez, 401 F. App’x

727, 728 n.1 (3d Cir. 2010) (citing District Court’s Judgment).

Gonzalez filed a notice of appeal on April 9, 1997, see United

States v. Gonzalez, App. No. 97-5168 (3d Cir.), which the Third

Circuit denied in a memorandum opinion dated March 13, 1998, and



                                2 
 
the U.S. Supreme Court denied certiorari review on November 30,

1998.

        2.   On December 13, 1999, Gonzalez filed his first habeas

petition pursuant to 28 U.S.C. § 2255 in the U.S. District Court

for the District of New Jersey. See Gonzalez v. United States,

No. 99-5800-JWB (D.N.J.). The Honorable John W. Bissell denied

the petition as untimely because it was filed more than one year

after the Supreme Court had denied certiorari. Chief Judge

Bissell subsequently denied the issuance of a certificate of

appealability, and the Third Circuit likewise denied Gonzalez’s

request for a certificate of appealability. See Gonzalez v.

United States, App. No. 00-3545 (3d Cir.).

        3.   On April 25, 2017, Gonzalez filed a habeas petition

pursuant to 28 U.S.C. § 2241 in the Middle District of

Pennsylvania, see Gonzalez v. Baltazar, No. 17-759 (M.D. Pa.),

where he was then incarcerated. On May 17, 2017, the Honorable

Robert D. Mariani dismissed the petition without prejudice for

lack of jurisdiction because Gonzalez had not shown that the

remedies available under 28 U.S.C. § 2255 were inadequate or

ineffective. See Gonzalez v. Baltazar, 2017 WL 2175804, at *2-4

(M.D. Pa. May 17, 2017).

        4.   On June 7, 2017, Gonzalez filed the pending habeas

petition pursuant to 28 U.S.C. § 2255 in the U.S. District Court

for the District of New Jersey. [Docket Item 1.] In the petition

                                   3 
 
itself, Gonzalez raised one ground on which he claims he is

being held in violation of the Constitution, laws, or treaties

of the United States, explicitly incorporating by reference the

same ground for relief raised in his § 2241 petition in the

Middle District of Pennsylvania [Docket Item 1 at 4], namely

that he is “actually innocent” of his 18 U.S.C. § 1962(d) RICO

Conspiracy and 21 U.S.C. § 846 convictions in light of the U.S.

Supreme Court’s decision in Rosemond v. United States, 134 S.

Ct. 1240 (2014). [See Docket Item 1-3 at 16.] Gonzalez

subsequently filed a “Request to Supplement Ground Two to

Petitioner’s § 2255(e) ‘Savings Clause’ § 2241 Writ of Habeas

Corpus Pursuant to Fed. R. Civ. P. Rule 15(d),” wherein he

additionally requests relief pursuant to the U.S. Supreme Court

case of Montgomery v. Louisiana, 136 S. Ct. 718 (2016). [Docket

Item 3.]

     5.    On June 29, 2017, the Court ordered Respondent to file

an Answer in response to Gonzalez’s § 2255 petition. [Docket

Item 2.] The Court subsequently granted Respondent several

extensions of time [Docket Items 9, 13, 16, and 20] and, on July

12, 2018, Respondent filed a motion to dismiss Gonzalez’s § 2255

petition. [Docket Item 21.] In this motion, Respondent argues,

inter alia, that Gonzalez’s § 2255 petition should be dismissed

for three reasons: (1) the Court lacks jurisdiction over

Gonzalez’s “successive” § 2255 petition under the Anti-Terrorism

                                 4 
 
and Effective Death Penalty Act of 1996 (“AEDPA”); (2)

Gonzalez’s § 2255 petition is untimely; and (3) if the Court

construes the instant petition under 28 U.S.C. § 2241, this

Court lacks jurisdiction because Gonzalez is not presently

incarcerated in the District of New Jersey. [See generally

Docket Item 21-1 (hereinafter, “MTD Br.”).] Gonzalez filed

opposition to Respondent’s motion to dismiss [Docket Item 24],

as well as a motion to transfer his habeas petition to the

Western District of Louisiana [Docket Item 27], the jurisdiction

and District in which he is presently confined.

     6.   Discussion of Law. Through the 1948 revision of the

Judicial Code and AEDPA, Congress has restricted a prisoner's

access to habeas proceedings.1 The Court reviews the law relevant

to the Gonzalez’s attempted collateral challenge and explains

why his petition must be dismissed in turn below.

     7.   Congress has designated § 2255 as the presumptive and

primary statutory vehicle for any habeas claim challenging a

conviction or sentence. See Okereke v. United States, 307 F.3d




1 Congress enacted the 1948 Revision and promulgated AEDPA
primarily to improve judicial economy and to limit excessive and
meritless habeas claims, which were overwhelming courts in
custodial districts. See United States v. Hayman, 342 U.S. 205,
212–14 (1952); see also Wofford v. Scott, 177 F.3d 1236, 1239
(11th Cir. 1999) (“[§ 2255] both spread out among the districts
the burden of handling such cases and also ensured that in most
instances the proceeding would be conducted in the district
where the necessary witnesses and records were located”).
                                5 
 
117, 120 (3d Cir. 2002), cert. denied, 537 U.S. 1038 (2002);

United States v. Miller, 197 F.3d 644, 648 n.2 (3d Cir. 1999);

In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997). Conversely,

Congress expressly prohibited district courts from hearing

habeas claims challenging a sentence under the authority of §

2241 in the majority of circumstances. See 28 U.S.C. § 2255(e);

see also United States v. Walker, 980 F. Supp. 144, 145–46 (E.D.

Pa. 1997) (collateral challenge to sentence should be brought

under § 2255, while challenge to the manner in which the

sentence is imposed should be brought under § 2241).

     8.    Through AEDPA, Congress also imposed a stringent

gatekeeping provision which limited a prisoner's ability to file

“second” or “successive” § 2255 habeas petitions. See 28 U.S.C.

§§ 2244(a), 2255. That is, before a successive § 2255 petition

can be heard by the sentencing court, the petition must be

certified by the Court of Appeals as containing:

     (1)   newly discovered evidence that, if proven and
           viewed in light of the evidence as a whole, would
           be sufficient to establish by clear and convincing
           evidence that no reasonable factfinder would have
           found the movant guilty of the offense; or

     (2)   a new rule of constitutional law, made retroactive
           to cases on collateral review by the Supreme Court,
           that was previously unavailable.

28 U.S.C. § 2255(h).

     9.    Moreover, Congress channeled all habeas petitions

challenging a sentence back to the sentencing district,

                                 6 
 
obviating jurisdiction over such claims in the custodial

district. See Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538

(3d Cir. 2002) (per curiam); see also Bruce v. Warden Lewisburg

USP, 868 F. 3d 170, 180 (3d Cir. 2017) (“Our Circuit permits

access to § 2241 when two conditions are satisfied: First, a

prisoner must assert a claim of actual innocence . . . when

there is a change in statutory caselaw that applies

retroactively in cases on collateral review . . . [a]nd second,

the prisoner must be otherwise barred from challenging the

legality of the conviction under § 2255.”) (internal citations

omitted). Thus, when a § 2241 petition challenging a conviction

or sentence is filed in the custodial district, it is “usually

dismissed for a lack of subject matter jurisdiction.” Nwanze v.

Hahn, 97 F. Supp. 2d 665, 669 (W.D. Pa. 2000); see also

Application of Galante, 437 F.2d 1164, 1165 (3d Cir. 1971) (per

curiam). Indeed, this was the basis for Judge Mariani’s May 17,

2017 dismissal of Gonzalez’s § 2241 claim in the Middle District

of Pennsylvania. See Gonzalez, 2017 WL 2175804, at *4. As Judge

Mariani explained to Petitioner then, dismissal of the 2241

petition was “without prejudice to Gonzalez’s ability to take

any action he deems appropriate under 2255 to preserve and

present his issues in a second or successive motion in the

appropriate Court of Appeals.” Id. (emphasis added).



                                7 
 
     10.   Turning to the case at bar, Gonzalez asserts in his §

2255 petition, which incorporates by reference his dismissed §

2241 petition, that he is “actually innocent” of his 18 U.S.C. §

1962(d) and 21 U.S.C. § 846 convictions in light of Rosemond and

Montgomery. As noted supra, Gonzalez previously filed a § 2255

petition in 1999, see Gonzalez v. United States, No. 99-5800-JWB

(D.N.J.), which was denied as untimely. Accordingly, the pending

§ 2255 petition is “second” or “successive,” and he must seek a

certification from the Third Circuit before returning to the

district court. See 28 U.S.C. §§ 2244(b)(2)(A) and 2255(h)(2);

see also In re Pendleton, 732 F.3d 280, 283 (3d Cir. 2013)

(“Before a second or successive petition may be filed in

district court, the petitioner must apply for a certification

from the appropriate United States court of appeals.”). In the

meantime, this Court lacks jurisdiction to entertain Gonzalez’s

§ 2255 petition.

     11.   If a second or successive petition is filed in the

district court without an order from the appropriate court of

appeals, the district court may dismiss for want of jurisdiction

or “shall, if it is in the interest of justice, transfer such

action . . . to any other such court in which the action . . .

could have been brought at the time it was filed.” 28 U.S.C. §

1631; see also Robinson v. Johnson, 313 F.3d 128, 139 (3d Cir.

2002), cert. denied, 540 U.S. 826 (2003) (“When a second

                                 8 
 
or successive habeas petition is erroneously filed in a district

court without the permission of a court of appeals, the district

court's only option is to dismiss the petition or transfer it to

the court of appeals pursuant to 28 U.S.C. § 1631.”).

     12.   In this case, the Court does not find it in the

interests of justice to transfer Gonzalez’s habeas petition to

the Third Circuit because his § 2255 petition is untimely. In

his petition, Gonzalez argues that his sentence should be deemed

unconstitutional under Rosemond v. United States, 134 S. Ct.

1240 (2014), and Montgomery v. Louisiana, 136 S. Ct 718 (2016),

which made the Supreme Court’s holding in Miller v. Alabama, 567

U.S. 460 (2012), retroactive. Under 28 U.S.C. § 2255(f)(3), the

one-year statute of limitations runs “from the latest of . . .

[t]he date on which the right asserted was initially recognized

by the Supreme Court and made retroactively applicable to cases

on collateral review. Moreover, the Supreme Court has recognized

that § 2255(f)(3)’s limitation period runs from the date the

Supreme Court recognizes the new right, not the date the new

right is made retroactive. See Dodd v. United States, 545 U.S.

353, 357-58 (2005). Thus, the statute of limitations ran on

Gonzalez’s Rosemond argument in 2015 and his Montgomery/Miller

argument in 2013, and he untimely filed his § 2255 petition in

2017. Moreover, Gonzalez has not made any showing as to why the

one-year limitation period should be tolled. See Jones v.

                                 9 
 
Morton, 195 F.3d 153, 159 (3d Cir. 1999). As such, Gonzalez does

not appear able to meet the standard under § 2255(h) for

bringing a successive petition, and thus the interests of

justice do not warrant transfer of this case to the Third

Circuit to consider whether such authorization would be granted.

This decision not to transfer the petition in no way precludes

Gonzalez from seeking permission from the Third Circuit himself

pursuant to § 2244(b), should he so choose.

     13.   Conclusion. For the reasons stated above, Respondent’s

motion to dismiss will be granted and the Petition under 28

U.S.C. § 2255 will be dismissed for lack of jurisdiction.

Petitioner’s motion to transfer will be denied as moot.2 The

accompanying Order will be entered.



November 28, 2018                      s/ Jerome B. Simandle
Date                                  JEROME B. SIMANDLE
                                      U.S. District Judge




2 The motion to transfer is “moot,” that is, it does not present
a matter that remains to be adjudicated because this Court’s
finding of lack of jurisdiction also means it lacks the power to
decide any other motions in this case.
                                10 
 
